Title: To George Washington from William Heath, 30 October 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Continental village October 30. 1781.
                  
                  I have been honored with yours of the 16th and since with the glorious news of the completion of your wishes in the capture of Earl Cornwallis and his army; on which I pray your Excellency to accept my most sincere and hearty congratulations.
                  I have been carefully watching the enemy in this quarter, determined to give them a blow where ever it appeard practicable.  But although their force has been much lessened, the disposition of it, the state of their works, and the difficulty of getting at them, have not afforded even a tolerable prospect of success, except in some inconsiderable instances, where we have and still are aiming to strike them—The movements of the enemy at the northward have obliged me to detach one brigade of regular troops to that quarter—A strong detachment of picked troops are also, by order of the board of war escorting the specie from Boston to Philadelphia—The bulk of the old soldiers and flower of this army are detached to the southward—the remainder are principally recruits, and many of them such as an officer would not wish to undertake any great enterprise with—But your Excellency may be assured no opportunity that offers shall be lost, if in our power to improve it.
                  I have some time since sent Lord Stirling to the northward to take the command in that quarter, in case the enemy advanced in force, and not otherwise; as the army would become too unwieldy for general Stark.
                  The last evening I received a letter from Governor Clinton, dated the 29th in which he observes "Since writing you yesterday a report is brought by a gentleman immediately from Albany, that on wednesday or thursday last colonel Willet had an action with the enemy at or near Johnstown.  The enemy consisted of about 500, and Willet had about an equal number of levies and militia.  The particulars had not arrived at Albany when the gentleman left it; but from the general tenor of the information, it would appear that Willet kept the ground, though without gaining any capital advantage.  He had forty killed & wounded, took some british prisoners, but the other loss of the enemy is not mentioned—If proper measures are taken at Saratoga, it will be almost impossible for the enemy to return to Crown point—and I am informed that the troops at Saratoga were in motion."
                  As the force at Saratoga is very considerable, and several enterprising officers are with them—I am in hourly expectation of receiving, not only the particulars of colonel Willet’s action, but something much more interesting.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        My Dear General
                        Norwalk Oct. 22nd 1781
                     
                     I have this moment recd Letters from S.G. &c. which I shall transcribe for your perusal, it being too hazardous to trust the originals to the Dragoon, in the rout which he must take.
                     Dr Sir
                     Octr 20th—81I have received your instructions, and have to inform you, that the British Fleet consisting of 25 Sail of the Line 1 Fifty 2 Forties and 12 Frigates, accompanied by 4 fire Ships and Some Empty Transports, left Sandy Hook yesterday for the relief of Ld Cornwallis, Admiral Graves Commands the Fleet, and General Clinton with 4000 chosen Troops are on Board.
                     With respect to the Position of the Enemy at the north End of york Island, I have been particular in my Enquiries, but no persons are permitted to go to Kingsbridge from this place without Special permission  From Fort Washington to McGowen’s pass lie 2000 men of different Corps, but principally Hessians,  they are so Stationed that on fifteen or Twenty minutes notice, they can throw 1500 of them into the Fort.  Perhaps they are a little apprehensive of a movement from your Quarter, but let me assure you, they are too Strong to Force, and too alert for Surprise,  They furnish a Strong Picket Guard at the Bridge, which is releived from the Fort every Day,  the Small redoubts from Haarlum northward are all furnished from the Fort, and the Troops lie in Such a position, that they are handy to releive or reinforce either,  In fine they appear to me, to be Judiciously posted.
                     The 17th Regt of Dragoons lie at Westbury  Arnolds whole Corps consisting of about 300 men mounted, and dismounted, lie at a place called Success,  Major Murrays Corps lie at Newtown,  he has three full Companies, and a fourth recruiting,  they are all in great apprehension, but Suppose that their distance from the Landing is their security.
                     A Guard of Boats from Hellgate through the narrows are constantly on Duty every night—no Troops at present at Flushing,  The Light Horse sometimes go there for the Sake of pasture, but their destination is never known till they arrive,  I have before this given you an account of the Corps and Regts Stationed in the City and on Long Island, the Same remain here still.
                     Since you took Fort Slongo the Enemy have been very busy in repairing Ft Franklin on Lloyds neck,  they are apprehensive of visits from the Continental Troops on the Sound,  We have accounts of Lord Cornwallis which makes it almost certain that he cannot hold out much longer unless this Fleet should speedily releive him,  many of his best friends think him a prisoner this moment.
                     There are at Lloyds Neck about 500 Men Women and Children in the refugee Line, about 60 of them lodge in the Fort every night and not more.
                     I dare not write you again very Soon,  a very Sharp look out being kept at this time on all persons passing from the City, by reason of a man being taken up as a Spy on Staten Island Wednesday last, on whom was found a number of Letters Drafts &c. &c. for Genl Washington—The person is a Yorker, but I have forgot his name tho I heard it,  For Gods sake dont Suffer any thing to expose any of us here, you will know what would be our fate.
                  
                  
               